DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in reply to the amendment/request for reconsideration after non-final rejection (hereinafter “Response”) dated 08/16/2021.  Claim(s) 2-16 and 20-23 are presently pending.  Claim(s) 2, 8, 12, 14, and 20-23 is/are amended.  Claim(s) 1 and 17-19 is/have been cancelled.  

Election/Restrictions
Claims 2-13 and 21-23 are allowable. The restriction requirement of Species A-C, Species A’-B’, and Species A’’-B’’, and of Invention I and II, as set forth in the Office action mailed on 12/09/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A-C, Species A’-B’, and Species A’’-B’’, and of Invention I and II is withdrawn.  Claims 14-16, directed to Invention II, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim 13 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claim 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed 12/09/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dominic Yobbi on 08/31/2021.
The application has been amended as follows: 
Claim 20. (Currently Amended)  A method comprising providing a metallic spar that extends relative to an axis, a turbine vane having an outer vane mount arranged at a radially outward end of the turbine vane and an inner vane mount arranged at a radially inward end of the turbine vane, and load transfer pins including an outer mount pin and an inner mount pin, locating the metallic spar in a passageway that extends radially through the turbine vane, inserting the outer load transfer pin through an outer aperture formed in the outer vane mount of the turbine vane and into the metallic spar, and inserting the inner load transfer pin through an inner aperture formed in the inner vane mount of the turbine vane and into the metallic spar, wherein one of the outer aperture and the inner aperture is a slot to allow radial movement of the corresponding outer mount pin or inner mount pin, wherein the metallic spar defines a cooling air duct that extends radially through the turbine vane, and wherein at least one of the load transfer pins is hollow and provides fluid communication from outside the turbine vane into the cooling air duct of the metallic spar.

Response to Amendment
The rejection of claims 1, 8-12, 21, and 22 under 35 U.S.C. 103 as being unpatentable over Campbell (U.S. Pat. No. 8,251,652) in view of Wilson (U.S. Pat. Pub. No. 2009/0193657), and of claims 2-7 and 23 under 35 U.S.C. § 103 as being unpatentable over Campbell and Wilson, and further in view of Anderson (U.S. Pat. No. 3,066,911) and Schiavo (U.S. Pat. No. 7,722,317) is withdrawn in light of the submitted amendment to the claims.


Allowable Subject Matter
Claim(s) 2-16 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 13, the limitation “wherein at least one of the load transfer pins is hollow and provides fluid communication from outside the turbine vane into the cooling air duct of the metallic support structure” in lines 19-20, in conjunction with the remaining limitations of claim 13, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  It is thus concluded that, due to the limitation designated above, the claim language of claim 13 and all dependent claims is patentably distinct over prior art.
Regarding claim 14, the limitation “wherein at least one of the load transfer pins is hollow and provides fluid communication from outside the turbine vane into the cooling air duct of the metallic support structure” in lines 16-17, in conjunction with the remaining limitations of claim 14, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  It is thus concluded that, due to the limitation designated above, the claim language of claim 14 and all dependent claims is patentably distinct over prior art.
Regarding claim 20, the limitation “wherein at least one of the load transfer pins is hollow and provides fluid communication from outside the turbine vane into the cooling air duct of the metallic support structure” in lines 15-16, in conjunction with the remaining limitations of claim 20, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one 
Here, the Examiner’s Amendment described above is included in order to overcome a potential rejection under 35 U.S.C. 112(b).  Specifically, in claim 20, the limitation "an outer pin" was defined in lines 4-5, but the same feature appeared to later be referenced as "the outer mount pin" in line 20.  The proposed amendment changed the first instance to "an outer mount pin", thereby avoiding a lack of antecedent basis for the limitation "the outer mount pin" in line 12.  This amendment was authorized by the applicant during an interview on 08/31/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745

/Christopher Verdier/Primary Examiner, Art Unit 3745